Citation Nr: 1624914	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss (SNHL).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to November 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In December 2015, the Veteran testified at a video conference hearing at the Los Angeles RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file. 

This case was previously before the Board in January 2016, at which time the matter was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  After the Veteran was afforded a new VA audiology examination, the AMC issued an April 2016 supplemental statement of the case (SSOC) whereby the denial of the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss was continued.  Accordingly, the case was returned to the Board for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral SNHL is manifested by no more than Level II hearing acuity in the right ear, and no more than Level IV hearing acuity in the left ear.




CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral SNHL have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in February 2012.  He was notified of the evidence needed to substantiate his claim for increased rating and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran was also provided with an opportunity to testify before the Board at a videoconference hearing at the RO.  The Veteran has not identified any additional evidence in support of his claim. 

Pursuant to the Board's January 2016 remand, the AMC was directed to schedule the Veteran for a new VA audiological examination, making sure to have the Veteran remove his hearing aids when administering said examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The AMC scheduled the Veteran for a new VA audiological examination in February 2016, and ensured that the Veteran did not wear his hearing aids during the examination.  In light of the fact that the AMC scheduled the Veteran for a new VA examination and ensured that he was not wearing his hearing aids during the examination, the Board finds that the AMC substantially complied with the Board's remand directives.  

The RO conducted medical inquiry in support of the Veteran's claim of entitlement to a compensable disability rating for his bilateral SNHL in the form of VA audiological examinations in May 2015 and in February 2016.  As the VA examiners who administered the examinations considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions and medical findings are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Merits of the Claim

The Veteran's claim of service connection for bilateral SNHL was granted in a February 2009 rating decision by the RO, and a noncompensable disability rating was assigned, effective September 16, 2008, the date of the initial claim.  He filed his claim of entitlement to a compensable rating of his service-connected bilateral SNHL in November 2011.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. Id. 

The Veteran was afforded a VA audiology examination in February 2009.  The examination revealed the following pure tone thresholds:  


HERTZ

1000
2000
3000
4000
RIGHT
20
20
55
65
LEFT
25
30
55
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 42.5 decibels for the right ear, and 43.75 decibels in the left ear. The speech recognition score, using the Maryland CNC word list, was 80 percent in the right ear and 84 percent in the left ear.  

Applying the results from the February 2009 audiological examination report to the Rating Schedule shows Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In May 2015, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
35
55
60
LEFT
35
50
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 43.75 decibels for the right ear, and 51.25 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 84 percent in the right ear and 80 percent in the left ear.  

Applying the results from the May 2015 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

Pursuant to the January 2016 Board remand, the Veteran underwent a new VA audiology examination without the use of hearing aids.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
45
55
65
LEFT
35
40
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51.25 decibels for the right ear, and 48.75 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 86 percent in the right ear and 74 percent in the left ear.  

Applying the results from the February 2016 VA audiology examination to the Rating Schedule, shows Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral SNHL under Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  Based on the findings of the medical evidence of record, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

In addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA as well as his testimony during the December 2015 hearing, in which he generally contended that his disability should be rated higher than the noncompensable rating.  A layperson's testimony is competent evidence in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected bilateral SNHL.  Moreover, the examiners considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral SNHL varied to such an extent that a compensable rating would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for his service-connected bilateral SNHL, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  For the entire period on appeal, the evidence of record shows that the Veteran's bilateral SNHL was manifested by no more than Level II hearing acuity in the right ear, and no more than Level IV hearing acuity in the left ear. 

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable disability rating. Increased ratings are provided for by the regulations for certain manifestations of the service-connected bilateral SNHL, but the medical evidence demonstrates that those manifestations are not present.  Moreover, the Board has considered the Veteran's service-connected bilateral SNHL under the provisions for exceptional patterns of hearing loss, but found that the Veteran's bilateral SNHL did not meet the criteria for such application.  38 C.F.R. § 4.86.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected bilateral SNHL level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for 
ratings in excess of those assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for bilateral SNHL is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


